PER CURIAM.
We affirm the order of revocation of probation as there is sufficient evidence to establish that defendant was in constructive possession of a gun at the 61st Street address. See Amador v. State, 713 So.2d 1121 (Fla. 3d DCA 1998)(“Proof sufficient to allow a criminal conviction is not required to support a trial judge’s discretionary order revoking probation; the state need only show by a preponderance of the evidence that the defendant committed the offense charged.”). This result renders it unnecessary to reach the propriety of revoking defendant’s probation based on possession of the second gun at a different address.
Affirmed.